       Case 20-31585 Document 119 Filed in TXSB on 05/20/20 Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                        §
                               §
                                                            CASE NO. 20-31585-11
 PEARL RESOURCES LLC           §
                               §
                                                            CASE NO. 20-31586-11
 PEARL RESOURCES OPERATING CO. §
                                                               (Chapter 11)
 LLC                           §
     Debtors                   §
                               §
                                                          Jointly Administered Under
                               §
                                                             Case No. 20-31585-11
                               §
                                                         Judge Eduardo V. Rodriguez
                               §
                               §
                                                               Contested Matter
 PEARL RESOURCES LLC and PEARL §
 RESOURCES OPERATING CO. LLC   §
                                                          Objection to Claim No. 3 in
                               §
                                                            Pearl Resources LLC
 vs.                           §
                               §
 CHARGER SERVICES, LLC         §
                                                      Section 502(b)(1) of the Bankruptcy
                               §
                                                         Code; Claimant’s claim is not
                               §
                                                       enforceable against the Debtors or
                               §
                                                                their Property
                               §


                DEBTORS’ OBJECTION TO PROOF OF CLAIM FILED BY
                CHARGER SERVICES, LLC, AND NOTICE OF HEARING

     THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
THE COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THIS JOINTLY
ADMINISTERED BANKRUPTCY CASE. IF YOU DO NOT FILE A RESPONSE WITHIN 30
DAYS AFTER THE OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY BE
DISALLOWED WITHOUT A HEARING.

      A HEARING HAS BEEN SET ON THIS MATTER ON TUESDAY, JUNE 30, 2020
AT 9:00 A.M. IN COURTROOM 402, 4TH FLOOR, 515 RUSK, HOUSTON, TEXAS 77002.

       Pursuant to 11 U.S.C. §502(b)(1), Federal Rule of Bankruptcy Procedure 3007, and LBR

3007-1, Pearl Resources LLC (“Pearl Resources”) and Pearl Resources Operating Co. LLC (“Pearl

Operating”), hereby object to the proof of claim submitted by Charger Services, LLC

(“Claimant”).
        Case 20-31585 Document 119 Filed in TXSB on 05/20/20 Page 2 of 5




       1.      Claimant filed its proof of claim on April 9, 2020, attached hereto as Exhibit A. It

is Claim Number 3. The claim is secured, in the amount of $86,470.02.

       2.      Section 502(b)(1) of the Bankruptcy Code calls for disallowance of claims that are

unenforceable under any applicable law. Claimant is unable to prove liability and/or damages with

respect to the claim it has asserted, and the subject debtors deny each and every factual basis for

the claim asserted. The subject debtors deny that they are indebted to Claimant for any amounts.

       3.      Pearl Operating contracted with PDS Drilling, LLC (“PDS”) to drill a well. Under

that contract, PDS was liable for and fully indemnified Debtors for all costs and damages related

to the drilling and bringing the well under control. That contract also provided that PDS was not

Pearl Operating’s agent and had no authority to enter into contracts on behalf of Pearl Operating.

Claimant entered into an express or implied subcontracted with PDS or its subcontractor to provide

the materials and services which form the basis for its proof of claim.         Claimant did not

communicate with Debtors before providing its services and afterwards looked solely to PDS for

payment. Claimant’s invoices and other documents including sworn testimony confirm that it

provided materials and services to PDS—not to either Debtor. As such, Claimant cannot recover

in quantum meruit. Under Texas law, Claimant cannot recover in quantum meruit from Debtors

because there was an express or implied contract covering the services and materials furnished by

Claimant. Recovery in quantum meruit is barred even if the contract was between Claimant and a

third party. In addition, Claimant cannot rely on industry custom to establish the elements of a

claim for quantum meruit. Recovery in quantum meruit, or otherwise, is also barred by the

statutorily-mandated limitation of liability of TEX. PROP. CODE § 56.043, which provides that an

owner cannot be liable to a subcontractor for more than the amount the owner owes the original

contractor at the time the subcontractor provides notice of a lien claim. In addition, Claimant’s

claim should be disallowed for all the reasons set forth in Appellants’ Brief and Appellants’ Reply

                                                2
        Case 20-31585 Document 119 Filed in TXSB on 05/20/20 Page 3 of 5




Brief filed in the Eighth District of Texas Court of Appeals, a copy of which is attached hereto and

incorporated herein.

       4.      The proof of claim should not be allowed in whole or in part.

       5.      The affidavit of Myra Dria, a duly authorized representative of the subject debtors

appended to this Objection.

       6.      Pearl Resources and Pearl Operating reserve the right to assert counterclaims

against Claimant.

       WHEREFORE, PREMISES CONSIDERED, the Pearl Resources and Pearl Operating

respectfully pray that the Court not allow Claimant’s claim against them, and grant them such

other and further relief to which they are entitled.

                                                       Respectfully submitted,

                                                       HAWASH CICACK & GASTON LLP

                                                       /s/ Walter J. Cicack
                                                       WALTER J. CICACK
                                                       Texas State Bar No. 04250535
                                                       wcicack@hcgllp.com
                                                       JEREMY M. MASTEN
                                                       Texas State Bar No. 24083454
                                                       jmasten@hcgllp.com
                                                       3401 Allen Parkway, Suite 200
                                                       Houston, Texas 77019
                                                       (713) 658-9015 - tel/fax

                                                       Attorneys for Debtors




                                                  3
        Case 20-31585 Document 119 Filed in TXSB on 05/20/20 Page 4 of 5




                                      Certificate of Service

        I hereby certify that a true and correct copy of the document has been served on counsel of
record, through the Court’s ECF noticing system, first class mail, and certified mail, return receipt
requested, on May 20, 2020.

John A. “Jad” Davis
Katherine L. Petroski
DAVIS, GERALD & CREMER
400 W. Illinois, Suite 1400
Midland, Texas 79701
jadavis@dgclaw.com
klpetroski@dgclaw.com
Attorneys for Charger Services, LLC

                                               /s/ Walter J. Cicack
                                              Walter J. Cicack




                                                 4
Case 20-31585 Document 119 Filed in TXSB on 05/20/20 Page 5 of 5
